DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-18, 20 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Hofstede et al. (US 2,967,515) in view of Guerra (US 5,800,680) in view of WO 2010105266 (herein after WO’266).
With respect to claim 12, Hofstede teaches an apparatus for cooling a gas comprising a pressure vessel/boiler (Figures 1-2), the pressure
vessel having a body with a first portion/(upper section) and a second portion/(lower section) (as illustrated), the pressure vessel comprising:
a gas inlet (32) arranged in the second portion/(lower section) of the pressure vessel (10) (as illustrated), and
a gas outlet (34) arranged in the second portion/(bottom section) of the pressure vessel (10), wherein
the gas outlet (34) is fluidly connected to the gas inlet (32):
an evaporator/(lower part of liquid tube (14)) (col. 3, lines 7-27) disposed in the pressure vessel (10); a coil (29) disposed in the pressure vessel (as illustrated).  Hofstede teaches providing a flange (portion extending just below reference number (27)) (as illustrated), but fails to teach wherein the flange comprises a tongue-and-groove flange assembly comprising:
a first flange with a raised ring extending from a face of the first flange, the first flange attached to the first portion of the body;
a second flange with a groove defined in a face of the second flange, the second flange attached to the second portion of the body wherein the raised ring extending from the face of the first flange is positioned in the groove defined in the face of the second flange.
	Guerra teach a flange (Figure 1) comprising a tongue-and-groove flange assembly comprising: a first flange (1) with a raised ring extending from a face of the first flange, the first flange (1) attached to the first portion of the body (upper wall) (as illustrated);
a second flange (2) with a groove defined in a face of the second flange (2), the second flange (2) attached to the second portion (lower wall) of the body wherein the raised ring extending from the face of the first flange (1) is positioned in the groove defined in the face of the second flange (2) (as illustrated) in order to provide a flange designed for frequent use which allows for rapid opening of the apparatus with improved sealing thereof.
	It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the flange of Hofstede comprise a tongue-and-groove flange assembly comprising: a first flange with a raised ring extending from a face of the first flange, the first flange attached to the first portion of the body;
a second flange with a groove defined in a face of the second flange, the second flange attached to the second portion of the body wherein the raised ring extending from the face of the first flange is positioned in the groove defined in the face of the second flange, as taught by Guerra, in order to provide a flange designed for frequent use which allows for rapid opening of the apparatus with improved sealing thereof.
Hofstede fails to teach wherein the coil is releasably engaged with the pressure vessel.  WO’266 teaches an apparatus comprising a pressure vessel/(reactor) and a coil/(helical heat exchange tube insert (Figure 2B, 63) and a helical insert (Figure 3B, 76) of the reactor body) positioned therein (as illustrated), and teaches wherein the inserts (63 and 76) are releasably engaged with the pressure vessel/(reactor) (i.e. configured to be removable) for cleaning and maintenance (page 17, line 18 to page 18, line 9).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the coil of modified Hofstede releasably engage with the pressure vessel, as taught by WO’266, in order to allow for cleaning and maintenance of the coil insert.
Regarding claim 12, Hofstede does not teach specific dimensions of the pressure vessel such that the pressure vessel has a diameter between 2.5 meters and 3.1 meters,  However, change in size/proportion or shape is not patently distinct over the prior art absent persuasive evidence that the particular configuration of the claimed invention is significant.  See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  MPEP 2144.04 IV A (size/proportion) MPEP 2144.04 IV B (Shape).	
Regarding claims 13-14, does not teach specific dimensions of the raised ring having a diameter between 2.5 meters and 3.1 meters and wherein the groove of the second flange has a diameter between 2.5 meters and 3.1 meters.  However, change in size/proportion or shape is not patently distinct over the prior art absent persuasive evidence that the particular configuration of the claimed invention is significant.  See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  MPEP 2144.04 IV A (size/proportion) MPEP 2144.04 IV B (Shape).	
	With respect to claim 15, Guerra further teaches a sealing gasket (4) disposed in the groove of the second flange (2) (as illustrated).
	With respect to claim 16, Guerra further teaches wherein the sealing gasket (4) contacts the groove of the second flange (2) and the raised ring of the first flange (1) (as illustrated).
With respect to claim 17, Guerra further teaches a sealing gasket (4) disposed on the raised ring of the first flange (1) (as illustrated).
With respect to claim 18, Guerra further teaches a fastener (3) attached to at least one of the first flange (1) and the second flange (2) (as illustrated).
Regarding limitations recited in claim 20 which are directed to a manner of operating disclosed device, neither the manner of operating (i.e. pressure vessel has an internal pressure range of operating internal pressure range of 123-130 bar-gauge (bar)) a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.” 
With respect to claim 29, Hofstede teaches a helical coil (24 and 26) configured to fluidly connect the fluid inlet (32) and the fluid outlet (34).
With respect to claim 30, Hofstede teaches wherein the coil (24 and 26) comprises a first helical path (24) configured to flow a fluid in a first direction/(upwards) and a second helical path (26) configured to flow the fluid in a second direction/(downwards).
With respect to claim 31, Hofstede teaches wherein the coil (24 and 26) further comprises a turning point (25), wherein the turning point (25) connects the first helical path (24) and the second helical path (26).
With respect to claim 32, Hofstede teaches wherein the first helical path (24) connects to the gas inlet (32) and the second helical path (26) connects to the gas outlet (34).

Claim 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hofstede et al. (US 2,967,515) in view of Guerra (US 5,800,680) in view of (WO 2010105266), as applied to claim 12 above, and further in view of Terr Haar (US 3,662,717).
With respect to claim 21, modified Hofstede discloses all claim limitations as set forth above but fails to teach wherein the pressure rating of the vessel is up to at least 133 bar.  Terr Haar teaches a vessel comprising a waste-heat boiler for cooling and abstracting heat from high temperature gases with the generation of steam at super atmospheric pressures of from 5-150 atmospheres (col. 1, lines 5-14), which overlaps with the instantly claimed range of a pressure of at least 133 bars, (133 bar = 131.26 atm.), in order to provide a vessel/boiler capable of performing safely under high pressures.
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide a vessel/boiler having a pressure rating of up to at least 133 bar in the apparatus of modified Hofstede, as taught by Terr Haar, in order to provide a vessel/boiler capable of performing safely under high pressures.   

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Hofstede et al. (US 2,967,515) in view of Guerra (US 5,800,680) in view of (WO 2010105266), as applied to claim 30 above, and further in view of Silver (US 3,976,129).
With respect to claim 33, modified Hofstede discloses all claim limitations as set forth above but fails to teach wherein the first helical path has a diameter and the second helical path has a diameter, wherein the diameter of the first helical path is greater than the diameter of the second helical path.  Silver teaches a heat exchanger (Figure 1) comprising a first helical path (Figure 3, 6) having a diameter and the second helical path (1) having a diameter, wherein the diameter of the first helical path (6) is greater than the diameter of the second helical path (1) (as illustrated in Figures 1 and 3) in order to provide a compact heat exchanging tube (col. 2, lines 14-17).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the heat-exchange helical tubes in modified Hofstede comprise a first helical path having a diameter and the second helical path having a diameter, wherein the diameter of the first helical path is greater than the diameter of the second helical path, as taught by Silver, in order to provide a compact heat exchanging tube.     

Response to Arguments
Objection made to the Drawings has been withdrawn due to Applicant’s amendment made in replacement sheet filed on 10/8/2021.
Applicant’s arguments filed on 12/29/2021 with respect to claims 12-18, 20-21 and 29-33 have been considered but are not convincing.
On page 7 of the Remarks Applicant argues the following:
The structures of the Hofstede’s two cooling pipes of the waste of heat boiler and WO‘266’s coiled mixing tube 58 of the reactor are very different. Hofstede’ includes multiple bi-directional cooling coils for flowing hot gases received, for example from a reactor. (See e.g., Hofstede, col. 1 lines 12-14, col. 2, lines 52-68, Figures 1 and 2). WO’266 discloses a unidirectional coil for transporting and mixing liquids in a reactor. (See e.g., WO’ 266, pg. 1, lines 19-29, pg. 12 line 22 — pg. 13 line 4, pg. 17 lines 3-11). It is unclear how the releasable connection of the WO’266’s coiled mixing tubing 58 for flowing liquid with gravity would be readily applied to the Hofstede’s multiple cooling pipes for flowing hot gas. Further, even if one were able to apply this modification to Hofstede’s waste heat boiler, such a modification would require a redesign of the two cooling pipes, gas inlets, gas outlets, and annular cooling space. Thus, one skilled in the art would not modify Hofstede with WO’260’s as suggested by the Office.

Examiner respectfully disagrees.  Since Hofstede disclosed all claim limitations as set forth above but failed to teach wherein the coil is releasably engaged with the pressure vessel, WO’266 was relied upon to teach the missing feature.  WO’266 teaches an apparatus comprising a pressure vessel/(reactor) and a coil/(helical heat exchange tube insert (Figure 2B, 63) and a helical insert (Figure 3B, 76) of the reactor body) positioned therein (as illustrated), and teaches wherein the inserts (63 and 76) are releasably engaged with the pressure vessel/(reactor) (i.e. configured to be removable) for cleaning and maintenance (page 17, lines 18 – page 18, line 9); therefore, it would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the coil of modified Hofstede releasably engage with the pressure vessel, as taught by WO’266, in order to allow for cleaning and maintenance of the coil insert.
In response to applicant's argument in section a. above, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITY V CHANDLER/							7/16/2022Primary Examiner, Art Unit 1725